Citation Nr: 1227616	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as a sympathetic nervous system disorder, to include as secondary to service-connected disabilities of the feet and ankles.

(Issues involving entitlement to increased schedular and/or extraschedular ratings for pes planus of each foot with hallux abductus and arthritis of the talonavicular joints of the left and right feet and ankles, for which the Veteran has appointed an attorney, are addressed in a separate decision of the same date.)


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980. 

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  It has previously been before the Board and was remanded in May 2008 and March 2011.  At that time, it was remanded to the VARO, through the VA's Appeals Management Center (AMC) in Washington, DC.  On remand, the AMC delegated a portion of its responsibility to the VA's Remand and Rating Development Team (RRDT) at the VARO in Huntington, West Virginia.  All directed development has been completed, and the claim is properly before the Board at this time. 

Notice is taken that other issues are also on appeal which entail claims for increase for bilateral foot and ankle disorders, which are not herein addressed as they are the subject of a separate decision of the same date, based on representation of the Veteran as to those matters alone by an attorney.

While the Veteran was previously represented by an attorney regarding this claim, in a March 2010 written notice, that attorney advised both VA and the Veteran that she was withdrawing representation.  The Veteran expressed interest in having a veterans service organization represent him for this claim.  However, he was contacted in both April 2011 and June 2012 to clarify his desire as to representation for this issue and to submit an appointment if he wished to be represented.  The Veteran has not responded to either of these communications and has not otherwise submitted an appointment of a representative.  Therefore, the Board will proceed with the Veteran's claim and consider him to be unrepresented as it regards this appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
FINDING OF FACT

Peripheral neuropathy was not shown in service, has not been shown to be the result of a disease or injury of service origin, and has not been shown to have been caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with this notice in a March 2004 letter from the RO.  In a May 2006 letter, the RO provided the Veteran with notice regarding the assignment of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  His claim was subsequently adjudicated a number of times, most recently in February 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Next, VA has a duty to assist the Veteran in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's service, VA, and prison treatment records.  The Veteran was not afforded a VA examination on the claim decided herein, because the Board finds that the evidence of record is sufficient to decide the claim.  Specifically, a competent and adequate opinion as to the etiology of the Veteran's peripheral neuropathy is already of record.  As such, a remand for an examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

Where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307  so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records are negative for any complaints related to peripheral neuropathy of the lower extremities.  In March 1980, the Veteran's neurologic examination was normal upon discharge.  He denied any medical history of neuritis at that time.

In June 1983, the Veteran filed his original claim.  It did not include a claim related to peripheral neuropathy.

A March 1999 prison medical record shows that the Veteran had possible radiculopathy, and lumbar disc was to be ruled out.

A November 1999 prison treatment record shows that the Veteran had diabetic peripheral neuropathy.

A November 2000 prison medical record indicates that the Veteran's diabetes and peripheral neuropathy has added to the problems he currently has with his feet.

A September 2001 treatment record ruled out lumbar radiculopathy as the etiology of the Veteran's foot complaints.  As such, diabetic peripheral neuropathy was determined to be the cause.

In a July 2002 prison treatment record, the Veteran reported having been diagnosed as having diabetes six years ago.  He complained of bilateral lower extremity numbness.

A September 2002 prison treatment record shows a diagnosis of diabetic with peripheral neuropathy.  Neuropsychiatry consultation in July had confirmed distal polyneuropathy of diabetic origin.

Based on the evidence of record, the Board finds that service connection for peripheral neuropathy, including as secondary to the service-connected ankle and feet disabilities, is not warranted.  The Veteran contends that the peripheral neuropathy is due to his service-connected feet and ankle disabilities, and a veteran is competent to provide opinions as to etiology in certain cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board finds that the medical evidence, provided by physicians and other medical professionals, is more probative on this matter than the Veteran's lay statements.  The medical evidence of record confirms that the Veteran's peripheral neuropathy is due to his diabetes, which is not subject to service connection.  The medical evidence considered the possibility of another etiology for the Veteran's neuropathy (disc disease), ruled it out, and concluded that it was caused by his currently-diagnosed diabetes.  These records, taken together, are an adequate opinion as to the etiology of the Veteran's peripheral neuropathy, that takes into account his current and past symptomatology and diagnoses.  There is no evidence to suggest that peripheral neuropathy began in service, and the competent evidence of record preponderates against a finding that peripheral neuropathy is due to service or a service-connected disability.  As such, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy, claimed as a sympathetic nervous system disorder, to include as secondary to service-connected disabilities of the feet and ankles, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


